PER CURIAM.
Appellant’s allegations that his trial counsel was ineffective in allowing a juror to serve on the jury after counsel was informed by appellant that the juror knew appellant and was hostile to him were sufficient to require the trial court to attach portions of the record which refuted claim or to hold an evidentiary hearing. See Gibbs v. State, 604 So.2d 544 (Fla. 1st DCA 1992). Since the trial court’s attachments do not refute appellant’s claim, we REVERSE and REMAND for further proceedings according to rule 3.850, Fla.R.Crim.P.
BOOTH, JOANOS and LAWRENCE, JJ., concur.